
	

113 HR 2424 IH: Community Parks Revitalization Act
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2424
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Sires (for
			 himself, Mr. Nadler,
			 Mr. Rangel,
			 Ms. Clarke,
			 Mr. Payne,
			 Ms. Kaptur,
			 Ms. Tsongas,
			 Mr. Grijalva,
			 Mr. Fattah,
			 Ms. Meng, Mr. Turner, and Mr.
			 Crowley) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Education and the
			 Workforce and Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to establish a program enabling communities to better leverage
		  resources to address health, economic development, and conservation concerns
		  through needed investments in parks, recreational areas, facilities, and
		  programs, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Community Parks Revitalization
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Community parks revitalization program
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Community parks revitalization program.
					Sec. 104. Requirements for rehabilitation and construction
				grants.
					Sec. 105. Requirements for innovation and recreation program
				grants.
					Sec. 106. Local commitments to system recovery and
				maintenance.
					Sec. 107. Matching of State amounts, State action
				incentive.
					Sec. 108. Conversion of recreation property.
					Sec. 109. Coordination of program.
					Sec. 110. Reports; recordkeeping; audit and
				examination.
					Sec. 111. Reports to Congress.
					Sec. 112. Definitions.
					Sec. 113. Regulations.
					Sec. 114. Authorization of appropriations.
					Title II—Secured loans and loan guarantees for parks and
				recreation infrastructure development
					Sec. 201. Purposes.
					Sec. 202. Authority to provide assistance.
					Sec. 203. Eligible entities.
					Sec. 204. Projects eligible for assistance.
					Sec. 205. Activities eligible for assistance.
					Sec. 206. Applications.
					Sec. 207. Determination of eligibility and project
				selection.
					Sec. 208. Secured loans and loan guarantees.
					Sec. 209. Program administration.
					Sec. 210. State and local permits.
					Sec. 211. Definitions.
					Sec. 212. Regulations.
					Sec. 213. Funding.
					Sec. 214. Report to Congress.
				
			ICommunity parks
			 revitalization program
			101.FindingsThe Congress finds the following:
				(1)Currently, over 80
			 percent of our Nation’s population lives in urban areas.
				(2)Economic
			 competitiveness, which includes the ability to create jobs, stimulate growth,
			 attract businesses, investment, tourism, and a highly skilled workforce, is
			 closely related to the availability of fully functional park and recreation
			 systems in America’s metropolitan areas.
				(3)According to the
			 American Society of Civil Engineers, parks, beaches, and other recreational
			 facilities contribute $730 billion per year to the U.S. economy, support nearly
			 6.5 million jobs, and contribute to cleaner air and water and higher property
			 values.
				(4)Despite spending
			 on parks at the State and local level, the acreage of parkland per resident in
			 urban areas is declining due to rapid increases in population.
				(5)A
			 lack of access to public parks and recreation areas and facilities, as well as
			 deteriorating and unsafe play areas, leads to an increase in physical
			 inactivity, which in turn contributes to higher rates of obesity.
				(6)According to the
			 Centers for Disease Control and Prevention, over the past 25 years, rates of
			 obesity have more than tripled among adolescents ages 12 to 19 and doubled
			 among adults ages 20 to 74 and children ages 6 to 11.
				(7)Obesity and
			 related health problems put a strain on our Nation’s economy, as the annual
			 costs of medical spending and lost productivity from individuals in the United
			 States being obese and overweight are estimated to be $147,000,000,000.
				(8)A
			 study by the Centers for Disease Control found that the creation of, or
			 enhanced access to, places for physical activity, such as parks, led to a 25.6
			 percent increase in the percentage of people exercising on 3 or more days a
			 week, which improves the physical and mental health of our citizens.
				(9)There are nearly
			 23 million veterans in the United States. Many have mental and physical
			 disabilities from injuries sustained during their service in Iraq and
			 Afghanistan.
				(10)Parks and
			 recreation agencies are providing vital programs for veterans, with and without
			 disabilities, and for their families, that provide physical, mental, and social
			 benefits to improve their overall quality of life as they transition to
			 civilian living.
				(11)According to the
			 Juvenile Justice Bulletin, without structured, supervised activities in the
			 after-school hours, youth are at greater risk of being victims of crime or
			 participating in anti-social behaviors between 2:00 p.m. and 6:00 p.m. The peak
			 hour for juvenile crime is between 3:00 p.m. and 4:00 p.m., the first hour
			 after most students are dismissed from school. Urban parks decrease juvenile
			 delinquency by providing quality after-school programs during these critical
			 hours.
				(12)Parks also add to the environmental
			 viability of communities. While cities currently spend tens of billions of
			 dollars on treatment of storm water runoff and air pollution, studies have
			 shown that parkland saves cities millions of dollars in storm water management
			 and air pollution expenses by capturing precipitation, reducing runoff, and
			 absorbing air pollutants.
				102.PurposesThe purposes of this title are—
				(1)to authorize the
			 Secretary of Housing and Urban Development to establish a program enabling
			 communities to better leverage resources to address health, economic
			 development, and conservation concerns through needed investments in parks,
			 recreational areas, facilities, and programs;
				(2)to improve and
			 revitalize urban areas through economic development;
				(3)to prevent and
			 improve chronic disease outcomes, including cardiovascular disease, diabetes,
			 depression, and obesity;
				(4)to improve
			 recreational areas and facilities and expand recreation services in urban areas
			 with a high incidence of crime and help expand recreation opportunities for
			 at-risk youth;
				(5)to promote
			 collaboration between local agencies involved in parks and recreation, law
			 enforcement, youth social services, and juvenile justice system;
				(6)to ensure
			 accessibility to therapeutic recreation services and to provide recreation
			 opportunities for injured or disabled members of the Armed Forces; and
				(7)to encourage the
			 use of environmentally responsible components and sustainable landscape
			 features, and promote cost effective solutions to issues such as storm water
			 management, water conservation, and air quality.
				103.Community parks
			 revitalization program
				(a)In
			 generalThe Secretary of Housing and Urban Development shall
			 carry out a community parks revitalization program under this title under which
			 the Secretary shall, from amounts appropriated pursuant to section 114, award
			 the following grants on a competitive basis:
					(1)Rehabilitation
			 and construction grantsThe Secretary shall make rehabilitation
			 and construction capital grants in accordance with the criteria established
			 pursuant to section 104(a) to eligible local governments for the purpose
			 of—
						(A)rebuilding,
			 remodeling, expanding, integrating, or developing existing or building new
			 recreational areas and facilities, including improvements in park landscapes,
			 infrastructure, buildings, and support facilities; and
						(B)the provision of
			 lighting, emergency phones, or other capital improvements to improve the
			 security of urban parks, but not including routine maintenance and upkeep
			 activities.
						(2)Innovation and
			 recreation program grantsThe
			 Secretary shall make innovation and recreation program grants in accordance
			 with the criteria established pursuant to section 105(a) to eligible local
			 governments to cover costs of personnel, facilities, equipment, supplies, or
			 services designed to demonstrate innovative and cost effective ways to augment
			 park and recreation opportunities, or support new or existing programs, that
			 increase access to recreation opportunities for returning veterans and active
			 duty military and their families or provide constructive alternatives for youth
			 at risk for engaging in criminal behavior.
					(3)Recovery action
			 program grantsThe Secretary shall make recovery action program
			 grants to eligible local governments for planning and development of local park
			 and recreation recovery action programs required under section 106, including
			 for resource and needs assessment, coordination, citizen involvement and
			 planning, and program development activities to encourage public definition of
			 goals and develop priorities and strategies for overall recreation system
			 recovery.
					(b)Eligibility
					(1)In
			 generalFor the purposes of
			 this title, any local government located within a standard metropolitan
			 statistical area, as determined in accordance with the most recent decennial
			 Census, shall be eligible to apply for and receive grant awards pursuant to
			 subsection (a).
					(2)Partial
			 eligibility waiver
						(A)DesignationThe Secretary may designate local
			 governments not located within standard metropolitan statistical areas, as
			 determined in accordance with the most recent decennial Census, as eligible to
			 receive grant awards pursuant to subsection (a).
						(B)Limitation on
			 amountsThe aggregate amount of grants made to eligible local
			 governments that receive such status pursuant to subparagraph (A) of this
			 paragraph shall not exceed 15 percent of the total amounts appropriated
			 pursuant to this title for all grants under subsection (a).
						(c)Matching
			 requirement
					(1)In
			 generalThe Secretary shall
			 ensure that each eligible local government that receives a grant pursuant to
			 subsection (a) shall supplement, in accordance with this subsection, the amount
			 received under such grant with an amount that is not less than
			 3/7 of such grant amount; except that, in the case of
			 grants under subsection (a)(3), the Secretary shall ensure that each eligible
			 local government shall supplement the amount received under such grant with
			 amount that is not less than such grant amount.
					(2)UseSupplemental
			 amounts made available in accordance with paragraph (1) shall be used only for
			 projects and activities for which grant amounts are eligible to be used.
					(3)Sources for
			 supplemental funds
						(A)Limitation on
			 federal fundsSupplemental funds required by paragraph (1) may
			 not include any amounts made available from a Federal grant program, other
			 than—
							(i)the
			 community development block grant program under title I of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.);
							(ii)any Federal
			 program for general revenue sharing with local governments; or
							(iii)any Federal program that provides block
			 grants to States and localities to develop, promote, implement, and manage
			 energy efficiency and conservation projects and programs designed to reduce
			 fossil fuel emissions, reduce energy use, improve energy efficiency, and create
			 and retain jobs.
							(B)State and
			 private amountsThe Secretary may require that a portion of the
			 supplemental funds required by paragraph (1) come from the State or private
			 sources.
						(C)Non-federal
			 fundsSupplemental funds required by paragraph (1) may
			 include—
							(i)general or
			 specific purpose State or local revenues;
							(ii)State categorical
			 grants;
							(iii)special
			 appropriations under State law;
							(iv)donations of
			 land, building, or building materials;
							(v)in-kind
			 construction, technical, and planning services; and
							(vi)any
			 combination of funds described in this subparagraph.
							(d)TransferAt
			 the discretion of an eligible local government receiving a rehabilitation and
			 construction grant under subsection (a)(1) or an innovation and recreation
			 program grant under subsection (a)(2), and if consistent with the approved
			 application for such grant, the a grant may be transferred in whole or in part
			 to private nonprofit agencies, provided that assisted recreational areas and
			 facilities owned or managed by such private nonprofit agencies offer recreation
			 opportunities to the general population within the jurisdictional boundaries of
			 the local government.
				(e)PaymentsGrant
			 payments may be made only for rehabilitation and construction or innovation and
			 recreation projects and programs approved by the Secretary. In the case of
			 rehabilitation and construction and innovation projects, such payments may be
			 made periodically consistent with the rate of progress toward the satisfactory
			 completion of a project, except that the Secretary may, when appropriate, make
			 advance payments on approved rehabilitation and construction and innovation
			 projects in an amount not to exceed 20 percent of the total project
			 cost.
				(f)Modification of
			 projectThe Secretary may authorize modification of an approved
			 rehabilitation and construction or innovation project only when a grantee has
			 adequately demonstrated that such modification is necessary because of
			 circumstances not foreseeable at the time such project was proposed.
				104.Requirements
			 for rehabilitation and construction grants
				(a)Priority
			 criteriaThe Secretary shall
			 establish priority criteria for the selection and approval of projects to be
			 funded by a rehabilitation and construction grant made pursuant to section
			 103(a)(1), which shall include whether and the extent to which the project
			 would—
					(1)serve a community
			 with a high population density;
					(2)address
			 demonstrated deficiencies in the condition of existing recreational areas and
			 facilities in the project neighborhood;
					(3)address
			 demonstrated deficiencies in access to neighborhood recreation opportunities,
			 particularly for minority and low- and moderate-income residents, veterans or
			 active duty military families, and residents with physical or mental
			 disabilities;
					(4)serve a community
			 with a higher than average number of unemployed people as a percentage of the
			 civilian labor force of the project neighborhood;
					(5)include public
			 participation in determining rehabilitation or development needs and the extent
			 to which a project supports or complements target activities undertaken as part
			 of a local government’s overall community development and urban revitalization
			 program;
					(6)provide employment
			 opportunities for minorities, youth, and low- and moderate-income residents in
			 the project neighborhood;
					(7)provide for
			 participation of neighborhood, nonprofit, or tenant organizations in the
			 proposed rehabilitation and construction activity or in subsequent maintenance,
			 staffing, or supervision of recreational areas and facilities;
					(8)demonstrate State,
			 local, and private support for the project, as evidenced by commitments of
			 non-Federal resources to project construction or operation;
					(9)build recreational
			 areas and facilities in areas that are located within one-half of a mile of
			 public housing or a school and do not currently have indoor or outdoor
			 facilities;
					(10)create, maintain,
			 or revitalize playgrounds or active play areas for children;
					(11)connect children
			 to the outdoors for physical activity and access to nature;
					(12)promote physical
			 activity for individuals and the community at large;
					(13)work
			 collaboratively with local governments, colleges, and universities, and other
			 institutions to track the longitudinal rates of chronic diseases in the
			 community such as cardiovascular disease, diabetes, depression, and
			 obesity;
					(14)use
			 environmentally beneficial components such as sustainable landscape features
			 and upcycled and recycled materials;
					(15)provide
			 environmental benefits to urban areas, by including—
						(A)updating
			 lighting;
						(B)planting
			 trees;
						(C)increasing the
			 urban forestry canopy;
						(D)improving
			 stormwater management;
						(E)increasing green
			 infrastructure;
						(F)employing water
			 conservation measures; or
						(G)adding green
			 spaces;
						(16)connect to public
			 transportation;
					(17)apply the LEED Green Building Guidelines of
			 the U.S. Green Building Council or other sustainability benchmarks that
			 incorporate energy efficiency components, such as energy efficient lighting and
			 heating ventilation and air conditioning (HVAC) systems and apply the SITES
			 sustainable landscape guidelines of the Sustainable Sites Initiative;
					(18)contain safe
			 trails or routes, such as trails, bikeways, and sidewalks that connect to
			 neighborhoods and enhance access to parks and recreational areas and
			 facilities; and
					(19)update existing
			 equipment or facilities or construct new facilities or sites, to comply with
			 the most recent accessibility guidelines published by the United States Access
			 Board, specifically by removing architectural barriers so that sites comply or
			 exceed the requirements of the final guidelines for the accessibility of
			 recreational areas and facilities.
					(b)Limitation on
			 use of fundsNot more than 10
			 percent of any amounts made available pursuant to section 114 for
			 rehabilitation and construction grants under section 103(a)(1) in any fiscal
			 year may be used for the acquisition of lands or interests in land.
				105.Requirements
			 for innovation and recreation program grants
				(a)Priority
			 criteriaThe Secretary shall
			 establish priority criteria for the selection and approval of projects and
			 programs to be funded by an innovation and recreation program grant made
			 pursuant to section 103(a)(2), including whether and the extent to which the
			 project or program—
					(1)promotes the
			 unique integration of recreation with other community services, such as
			 transportation, public housing and public safety, either to expand or update
			 current services or to link programs within the social service structure of a
			 neighborhood or between neighborhoods;
					(2)utilizes new
			 management and cost-saving or service-efficient approaches for improving the
			 delivery of recreation services;
					(3)serves communities
			 with a high population of active military families or veterans;
					(4)ensures
			 accessibility to therapeutic recreation services and provides recreation
			 opportunities for injured or disabled members of the Armed Forces;
					(5)employs veterans
			 or youth, or uses youth volunteers;
					(6)enhances or
			 expands youth development in neighborhoods and communities by engaging youth in
			 environmental stewardship, conservation, and service projects;
					(7)targets youth that
			 are at the greatest risk of becoming involved in violence and crime;
					(8)demonstrates past
			 success in providing constructive alternatives to youth at risk for engaging in
			 criminal behavior;
					(9)demonstrates
			 collaboration between local park and recreation, juvenile justice, law
			 enforcement, and youth social service agencies and nongovernmental entities,
			 including private, nonprofit agencies; and
					(10)shows the
			 greatest potential of being continued with non-Federal funds or may serve as
			 models for other communities.
					(b)Special
			 considerationsEach innovation and recreation program grant shall
			 be used in accordance with the goals, priorities, and implementation strategies
			 expressed in the local park and recreation recovery action program established
			 pursuant to section 106 for the eligible local government receiving the grant,
			 with particular regard to the special considerations set forth in the program
			 pursuant to section 106(b).
				106.Local
			 commitments to system recovery and maintenance
				(a)Local park and
			 recreation recovery action programs
					(1)In
			 generalAs a requirement for
			 approval of a project or program for a grant under paragraph (1) or (2) of
			 section 103(a), the eligible local government applying for the grant shall
			 submit to the Secretary a local park and recreation recovery action program
			 that—
						(A)provides evidence
			 of its commitment to ongoing planning, rehabilitation, service, operation, and
			 maintenance programs for its park and recreation systems; and
						(B)maximizes
			 coordination of all community resources, including other federally supported
			 urban development and recreation programs.
						(2)Interim
			 preliminary programsThe Secretary shall provide, by regulation,
			 that during an initial interim period the requirement under paragraph (1) for
			 an eligible local government to submit a local park and recreation recover
			 action program may be satisfied by submission of a preliminary action program
			 to be carried out by the eligible local government that defines objectives,
			 priorities, and implementation strategies for overall system recovery and
			 maintenance and commit such local government to a scheduled program development
			 process.
					(3)5-year action
			 programAfter the expiration
			 of the interim period under paragraph (2), each eligible local government that
			 applies for a grant under paragraph (1) or (2) of section 103(a) shall, as a
			 condition of eligibility for such grant, submit to the Secretary a 5-year park
			 and recreation recovery action program that demonstrates—
						(A)identification of
			 recovery objectives, priorities, and implementation strategies;
						(B)adequate planning
			 for rehabilitation of specific recreational areas and facilities, including
			 projections of the cost of proposed projects;
						(C)capacity and
			 commitment to ensure that facilities provided or improved under this title
			 shall thereafter continue to be adequately maintained, protected, staffed, and
			 supervised;
						(D)intention to
			 maintain total local public outlays for park and recreation purposes at levels
			 at least equal to those in the year preceding that in which grant assistance is
			 sought, except in any case where a reduction in park and recreation outlays is
			 proportionate to a reduction in overall spending by the applicant; and
						(E)the relationship
			 of the park and recreation recovery action program to overall community
			 development and urban revitalization efforts.
						(4)Continuing
			 planning processThe Secretary may, in such cases as the
			 Secretary considers appropriate, encourage local governments to meet recovery
			 action program requirements under this section through a continuing planning
			 process that includes periodic improvements and updates in recovery action
			 program submissions to eliminate identified gaps in program information and
			 policy development.
					(b)Special
			 considerationsEach local park and recreation recovery action
			 program required by this section shall address, at a minimum, the following
			 special considerations:
					(1)Rehabilitation of
			 existing recreational areas and facilities, including—
						(A)general systemwide
			 renovation;
						(B)special
			 rehabilitation requirements for recreational areas and facilities in areas of
			 high population concentration and economic distress; and
						(C)restoration of
			 outstanding or unique structures, landscaping, or similar features in parks of
			 historical or architectural significance.
						(2)Local commitments
			 to innovative and cost-effective programs and projects at the neighborhood
			 level to augment recovery of park and recreation systems, including—
						(A)recycling of
			 abandoned schools and other public buildings for recreation purposes;
						(B)multiple use of
			 operating educational and other public buildings;
						(C)purchase of
			 recreation services on a contractual basis;
						(D)use of mobile
			 facilities and recreational, cultural, and educational programs or other
			 innovative approaches to improving access for neighborhood residents;
						(E)integration of the
			 recovery action program with federally assisted projects to maximize recreation
			 opportunities through conversion of abandoned railroad and highway
			 rights-of-way, waterfront, and other redevelopment efforts and such other
			 federally assisted projects, as appropriate;
						(F)conversion to
			 recreational use of street space, derelict land, and other public lands not now
			 designated for neighborhood recreational use; and
						(G)use of various
			 forms of compensated and uncompensated land regulation, tax inducements, or
			 other means to encourage the private sector to provide neighborhood park and
			 recreation facilities and programs.
						(c)Publication of
			 requirementsThe Secretary shall establish and publish in the
			 Federal Register requirements for preparation, submission, and updating of
			 local park and recreation recovery action programs required under this
			 section.
				(d)Innovation and
			 recreation program grants for at-Risk youthTo be eligible to
			 receive an innovation and recreation program grant under section 103(a)(2) to
			 be used to provide recreation opportunities or programs for at-risk youth, an
			 eligible local government shall—
					(1)include in its
			 5-year park and recreation recovery action program required under subsection
			 (a)(3) the goal of—
						(A)utilizing new
			 ideas, concepts, and approaches aimed at improving facility design, operations,
			 or programming in the delivery of recreation services;
						(B)increased access
			 of therapeutic or other recreation services to veterans and military families;
			 or
						(C)reducing crime and
			 juvenile delinquency; and
						(2)provide a description of—
						(A)implementation
			 strategies to achieve such goals; and
						(B)how the local
			 government is coordinating its recreation programs with other community
			 development or service agencies.
						107.Matching of
			 State amounts, State action incentive
				(a)Increase in
			 grant amountsThe Secretary
			 may increase Federal rehabilitation and construction, innovation, and at-risk
			 youth recreation grants authorized in section 103(a) by providing an additional
			 match equal to the total match provided by a State of up to 15 percent of total
			 project or program costs, except that in no event may—
					(1)such additional grant amount exceed 15
			 percent of the total project or program cost; or
					(2)the aggregate
			 amount of the grant and the additional grant amounts under this subsection
			 exceed 85 percent of total project or program cost.
					(b)State action
			 incentiveThe Secretary shall further encourage the States to
			 assist in assuring that local recovery plans and programs are adequately
			 implemented by cooperating with the Department of Housing and Urban Development
			 in monitoring local park and recreation recovery action programs and in
			 assuring consistency of such plans and programs, where appropriate, with State
			 recreation policies as set forth in statewide comprehensive outdoor recreation
			 plans.
				108.Conversion of
			 recreation property
				(a)No conversion
			 without approvalNo property
			 improved or developed with assistance under a grant under this title may be
			 converted for uses other than for public recreation, without the approval of
			 the Secretary.
				(b)Standard for
			 approvalThe Secretary may approve such conversion only—
					(1)if the Secretary
			 determines the conversion to be consistent with the current local park and
			 recreation recovery action program for the local government that improved or
			 developed the property; and
					(2)subject to such
			 conditions as the Secretary determines necessary to ensure the provision of
			 adequate recreation properties and opportunities of reasonably equivalent
			 location and usefulness.
					109.Coordination of
			 programThe Secretary
			 shall—
				(1)coordinate the
			 community parks revitalization program for grants under this title with other
			 Federal departments and agencies and with State agencies that administer
			 programs and policies affecting urban areas such as the White House Office of
			 Urban Policy and departments that administer programs and policies affecting
			 climate change, green jobs, housing, urban development, natural resources
			 management, employment, transportation, community services, and voluntary
			 action;
				(2)encourage maximum
			 coordination of the program between appropriate State agencies and local
			 government applicants; and
				(3)require that local
			 government applicants include provisions for participation of community and
			 neighborhood residents, including youth, and for public-private coordination in
			 recovery action program planning and project selection.
				110.Reports;
			 recordkeeping; audit and examination
				(a)ReportsEach
			 recipient of assistance under this title shall submit to the Secretary, for
			 each fiscal year such assistance is received, an annual report detailing the
			 projects and programs undertaken with such assistance, the number of jobs
			 created by such assistance, and any other information the Secretary determines
			 appropriate based on the priority criteria established by the Secretary under
			 sections 105 and 106.
				(b)RecordkeepingEach
			 recipient of assistance under this title shall keep such records as the
			 Secretary shall prescribe, including records that fully disclose the amount and
			 disposition of project or program undertakings in connection with which
			 assistance under this title is given or used, and the amount and nature of that
			 portion of the cost of the project or program undertaking supplied by other
			 sources, and such other records as will facilitate an effective audit.
				(c)Audit and
			 examinationThe Secretary and the Comptroller General of the
			 United States, or their duly authorized representatives, shall have access, for
			 the purpose of audit and examination, to any books, documents, papers, and
			 records of a recipient of assistance under this title that are pertinent to
			 such assistance.
				111.Reports to
			 Congress
				(a)Interim
			 reportNot later than 5 years after the date of enactment of this
			 Act, the Secretary shall submit to the Congress an interim report containing
			 such findings and recommendations as the Secretary determines appropriate with
			 respect to the community parks revitalization program established pursuant to
			 this title.
				(b)Final
			 reportNot later than 10
			 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report describing the overall impact of the community parks
			 revitalization program established pursuant to this title.
				112.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)The term
			 eligible local government means a local government that,
			 pursuant to section 103(b), is eligible for a grant under section
			 103(a).
				(2)The term
			 insular areas means Guam, the Virgin Islands, American Samoa,
			 and the Northern Mariana Islands.
				(3)The term
			 local government means any city, county, town, township, parish,
			 village, or any local or regional special district, such as a park district,
			 conservation district, or park authority.
				(4)The term
			 maintenance means all commonly accepted practices necessary to
			 keep recreational areas and facilities operating in a state of good repair and
			 to protect such areas and facilities from deterioration resulting from normal
			 wear and tear.
				(5)The term
			 private nonprofit agency means a community-based, non-profit
			 organization, corporation, or association organized for purposes of providing
			 recreation, conservation, and educational services directly to urban residents
			 on either a neighborhood or community-wide basis through voluntary donations,
			 voluntary labor, or public or private grants.
				(6)The term
			 recreational areas and facilities means indoor or outdoor parks,
			 buildings, sites, or other facilities that are dedicated to recreation purposes
			 and administered by public or private nonprofit agencies to serve the
			 recreation needs of community residents, with emphasis on public facilities
			 readily accessible to residential neighborhoods, including multiple-use
			 community centers that have recreation as a primary purpose, but not including
			 major sports arenas, exhibition areas, and conference halls used primarily for
			 commercial sports, spectator, or display activities.
				(7)The term
			 Secretary means the Secretary of Housing and Urban
			 Development.
				(8)The term
			 State means any State of the United States (or any
			 instrumentality of a State approved by the Governor), the District of Columbia,
			 and the Commonwealth of Puerto Rico.
				113.Regulations
				(a)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall promulgate regulations establishing the community parks revitalization
			 program under this title to provide the grants authorized in section 103(a), in
			 accordance with this title.
				(b)RequirementsThe
			 regulations required under this section shall include—
					(1)the criteria
			 necessary to carry out sections 104, 105, and 106;
					(2)requirements
			 regarding the form of, and elements to be included in, applications by eligible
			 local governments for grants under this title, requirements for and detailed
			 instructions on the process for submitting such applications, and deadlines for
			 such applications;
					(3)criteria pursuant
			 to sections 104(a) and 105(a) for priority in selection and approval by the
			 Secretary of projects or programs to receive grant funds;
					(4)guidelines
			 regarding whether an applicant may modify a pending application and the process
			 for modifying pending applications, and guidelines for submitting a request for
			 modification of a project awarded grant funding under this title after such an
			 award has been made; and
					(5)penalties that
			 will be assessed on local governments awarded a grant under this title for
			 failure to comply with the reporting and recordkeeping requirements under
			 section 110, which shall provide penalties up to and including rescission of
			 grant amounts for repetitive violations.
					114.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated such sums as may
			 be necessary to carry out this title for each of fiscal years 2013 through
			 2022.
				(b)Limitation on
			 innovation and recreation program grantsNot more than 10 percent
			 of any amounts appropriated pursuant to subsection (a) of this section in any
			 fiscal year may be used for grants under section 103(a)(2).
				(c)Limitation on
			 recovery action program grantsNot more than 3 percent of any amounts
			 appropriated pursuant to subsection (a) of this section in any fiscal year may
			 be used for grants under section 103(a)(3).
				(d)Grants for
			 insular areasNotwithstanding any other provision of this title,
			 the Secretary may use not more than 2 percent of any amounts appropriated
			 pursuant to subsection (a) in any fiscal year may to provide rehabilitation and
			 construction grants under section 103(a)(1), innovation and recreation program
			 grants under section 103(a)(2), and recovery action program grants under
			 section 103(a)(3) to be used in the insular areas. Any such grants shall not be
			 subject to sections 103(c) and 107(a) (relating to matching amounts), and may
			 only be subject to such conditions, reports, plans, and agreements, if any, as
			 determined by the Secretary.
				IISecured loans and
			 loan guarantees for parks and recreation infrastructure development
			201.PurposesThe purposes of this title are—
				(1)to promote
			 increased development of parks and recreation infrastructure by establishing
			 additional opportunities for financing parks and recreation projects;
				(2)to attract new
			 investment capital to infrastructure projects that are capable of generating
			 revenue streams through user fees or other dedicated funding sources;
				(3)to complement
			 existing Federal funding sources and address budgetary constraints on the
			 National Park Service; and
				(4)to leverage
			 private investment in parks and recreation infrastructure.
				202.Authority to
			 provide assistanceThe
			 Secretary of Housing and Urban Development may provide financial assistance
			 under section 208 to eligible entities to carry out parks and infrastructure
			 projects selected for such assistance pursuant to section 207.
			203.Eligible
			 entitiesFinancial assistance
			 under section 208 may be provided only to the following entities:
				(1)A
			 corporation.
				(2)A
			 partnership.
				(3)A
			 joint venture.
				(4)A
			 trust.
				(5)A
			 Federal, State, or local governmental entity, agency, or special purpose park
			 and recreation district.
				(6)A
			 State infrastructure financing authority.
				204.Projects
			 eligible for assistanceFinancial assistance may be provided under
			 section 208, subject to section 207, only for the following types of
			 projects:
				(1)A
			 project for the development of indoor or outdoor parks, buildings, sites, or
			 other facilities that are dedicated to recreation purposes and administered by
			 public or private nonprofit agencies to serve the recreation needs of community
			 residents, including multiple-use community centers that have recreation as a
			 primary purpose, but not including major sports arenas, exhibition areas, and
			 conference halls used primarily for commercial sports, spectator, or display
			 activities.
				(2)A
			 project for the construction, planning, and design of on-road and off-road
			 trail facilities for pedestrians, bicyclists, and other nonmotorized forms of
			 transportation, including sidewalks, bicycle infrastructure, pedestrian and
			 bicycle signals, traffic calming techniques, lighting and other safety-related
			 infrastructure, and transportation projects to achieve compliance with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(3)A
			 project for the construction, planning, and design of infrastructure-related
			 projects and systems that will provide safe routes for non-drivers, including
			 children, older adults, and individuals with disabilities to access daily
			 needs.
				(4)A
			 project for the conversion and use of abandoned railroad corridors for trails
			 for pedestrians, bicyclists, or other nonmotorized transportation users.
				(5)A
			 project for the construction of turnouts, overlooks, and viewing areas.
				205.Activities
			 eligible for assistanceAmounts from a loan made or guaranteed under
			 section 208 provided for an eligible project may be used for costs of carrying
			 out such project, including costs of—
				(1)development-phase
			 activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, preliminary engineering and design work, and
			 other preconstruction activities;
				(2)construction,
			 reconstruction, rehabilitation, preservation, and replacement
			 activities;
				(3)the acquisition of
			 real property (including water rights, land relating to the project, and
			 improvements to land), environmental mitigation, construction contingencies,
			 and acquisition of equipment;
				(4)capitalized
			 interest necessary to meet market requirements, reasonably required reserve
			 funds, capital issuance expenses, and other carrying costs during construction;
			 and
				(5)refinancing
			 interim construction funding, long-term project obligations, or a secured loan
			 or loan guarantee made under this title.
				206.Applications
				(a)In
			 generalThe Secretary shall provide for eligible entities to
			 submit applications for selection of eligible projects to receive financial
			 assistance under section 208, at such time, in such manner, and containing such
			 information as the Secretary may require.
				(b)Combined
			 projectsThe Secretary shall provide that in the case only of an
			 eligible entity described in section 203(6), such an entity may submit a single
			 application for a combination of projects, each of which is an eligible project
			 under paragraphs (1) through (5) of section 205.
				207.Determination
			 of eligibility and project selection
				(a)Selection of
			 projectsUsing the selection
			 criteria under subsection (c) of this section, the Secretary shall select, from
			 applications submitted pursuant to section 206, eligible projects that meet the
			 criteria under subsection (b) of this section for financial assistance under
			 section 208.
				(b)Project
			 requirementsAn eligible project may not be selected to receive
			 financial assistance under section 208 unless the Secretary determines that the
			 project meets all of the following criteria:
					(1)Creditworthiness
						(A)In
			 generalSubject to subparagraph (B), the project shall be
			 creditworthy, as determined by the Secretary as applicable, to shall ensure
			 that any financing for the project has appropriate security features, such as a
			 rate covenant, to ensure repayment.
						(B)Preliminary
			 rating opinion letterThe Secretary shall require the applicant
			 for each project to provide, as part of the application for the project under
			 section 206, a preliminary rating opinion letter from at least one rating
			 agency indicating that the senior project obligations of the project (which may
			 be the Federal credit instrument) have the potential to achieve an
			 investment-grade rating.
						(C)Special rule for
			 certain combined projectsThe Secretary shall develop a credit
			 evaluation process for a Federal credit instrument provided to a State
			 infrastructure financing authority for a project described in section 206(b),
			 which may include requiring the provision of a preliminary rating opinion
			 letter from at least one rating agency.
						(2)Eligible project
			 costsThe costs of the eligible project shall be reasonably
			 anticipated to be not less than $20,000,000.
					(3)Dedicated
			 revenue sourcesThe Federal credit instrument for the project
			 shall be repayable, in whole or in part, from dedicated revenue sources that
			 also secure the project obligations.
					(4)Public
			 sponsorship of private entitiesIn the case of a project carried
			 out by an entity that is not a State or local government or an agency or
			 instrumentality of a State or local government, the project shall be publicly
			 sponsored.
					(c)Selection
			 criteria
					(1)EstablishmentThe Secretary shall establish criteria for
			 the selection of projects that meet the eligibility requirements of subsection
			 (b). Such criteria shall be designed to ensure a diversity of project types and
			 geographical locations, and shall include the following:
						(A)The extent to
			 which the project is statewide or regionally significant, with respect to the
			 generation of increased recreational opportunities.
						(B)The extent to
			 which assistance under this title would foster innovative public-private
			 partnerships and attract private debt or equity investment.
						(C)The likelihood
			 that assistance under this title would enable the project to proceed at an
			 earlier date than the project would otherwise be able to proceed.
						(D)The extent to
			 which the project uses new or innovative approaches.
						(E)The amount of
			 budget authority required to fund the Federal credit instrument for the project
			 made available under this title.
						(F)The extent to
			 which the project helps maintain or protect the environment.
						(G)The extent to
			 which assistance under this section reduces the contribution of Federal grant
			 assistance to the project.
						(2)Special rule for
			 certain combined projectsFor a project described in section
			 206(b), the Secretary shall only consider the criteria described in
			 subparagraphs (B) through (G) of paragraph (1).
					(d)Federal
			 requirementsNothing in this section may be construed to alter,
			 affect, or annul the applicability of any other Federal laws or
			 regulations.
				208.Secured loans
			 and loan guarantees
				(a)AuthorityThe Secretary may enter into agreements
			 with eligible entities to make, and may make, secured loans to such entities as
			 provided under this section for eligible projects selected under section 207
			 for financial assistance under this section.
				(b)Use
					(1)In
			 generalThe proceeds of a secured loan under this section shall
			 be used only—
						(A)to finance
			 eligible project costs of an eligible project selected under section
			 207;
						(B)subject to paragraph (2) of this
			 subsection, to refinance interim construction financing of eligible project
			 costs of an eligible project selected under section 207; or
						(C)to refinance
			 long-term project obligations or Federal credit instruments, if such
			 refinancing provides additional funding capacity for the completion,
			 enhancement, or expansion of a project that—
							(i)is selected under section 207; or
							(ii)was
			 originally financed, in whole or in part, with amounts provided other than
			 under this title, if the project otherwise meets the requirements of section
			 207.
							(2)Limitation on
			 refinancing of interim construction financingThe proceeds of a
			 secured loan under this section made for an eligible project may not be used
			 for the purpose under paragraph (1)(B) after the expiration of the 12-month
			 period beginning upon the date of substantial completion of the project.
					(c)Risk
			 assessmentBefore entering into an agreement under this
			 subsection for a secured loan, the Secretary, in consultation with the Director
			 of the Office of Management and Budget and each rating agency providing a
			 preliminary rating opinion letter under section 207(b)(1)(B), shall determine
			 an appropriate capital reserve subsidy amount for the secured loan, taking into
			 account each such preliminary rating opinion letter.
				(d)Investment-Grade
			 rating requirement for senior obligationsThe execution of a
			 secured loan under this section shall be contingent on receipt by the senior
			 obligations of the project of an investment-grade rating.
				(e)Terms and
			 limitations
					(1)Maximum
			 amountThe amount of a secured loan under this section shall not
			 exceed the lesser of—
						(A)an amount equal to
			 49 percent of the reasonably anticipated eligible project costs; or
						(B)if the secured
			 loan does not receive an investment-grade rating, the amount of the senior
			 project obligations of the project.
						(2)PaymentA
			 secured loan under this section—
						(A)shall be payable,
			 in whole or in part, from State or local taxes, user fees, or other dedicated
			 revenue sources that also secure the senior project obligations of the relevant
			 project;
						(B)shall include a
			 rate covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
						(C)may have a lien on
			 revenues described in subparagraph (A), subject to any lien securing project
			 obligations.
						(3)Interest
			 rateThe interest rate on a secured loan under this section shall
			 be—
						(A)not less than the
			 yield on United States Treasury securities of a similar maturity to the
			 maturity of the secured loan on the date of execution of the loan agreement;
			 and
						(B)fixed for the term
			 of the loan.
						(4)Maturity
			 date
						(A)In
			 generalExcept as provided in subparagraph (B), the final
			 maturity date of a secured loan under this section for an eligible project
			 shall be not later than 35 years after the date of substantial completion of
			 the project.
						(B)Special rule for
			 State infrastructure financing authoritiesThe final maturity
			 date of a secured loan under this section made to a State infrastructure
			 financing authority shall be not later than 35 years after the date on which
			 loan amounts are first disbursed.
						(5)NonsubordinationA
			 secured loan under this section shall not be subordinated to the claims of any
			 holder of project obligations in the event of bankruptcy, insolvency, or
			 liquidation of the obligor.
					(6)FeesThe
			 Secretary may establish fees in connection with a secured loan under this
			 section, in amounts sufficient to cover all or a portion of the costs to the
			 Federal Government of secured loans under this section.
					(7)Use of proceeds
			 for payment of non-Federal shareThe proceeds of a secured loan
			 under this section may be used to pay any non-Federal share required with
			 respect to other funding obtained for project costs, but only if such secured
			 loan is repaid using non-Federal funds.
					(8)Maximum Federal
			 involvementFor any project for which assistance is provided
			 under this title, the total amount of Federal assistance from all sources,
			 including this title, shall not exceed 80 percent of the total project
			 cost.
					(9)OthersA
			 secured loan provided for a project under this section shall be subject to such
			 other terms and conditions, and contain such covenants, representations,
			 warranties, and requirements (including requirements for audits), as the
			 Secretary determines to be appropriate.
					(f)Repayment
					(1)ScheduleThe
			 Secretary shall establish a repayment schedule for each secured loan provided
			 under this section, based on the projected cash flow from project revenues and
			 other repayment sources.
					(2)Commencement
						(A)In
			 generalExcept as provided in subparagraph (B), scheduled loan
			 repayments of principal or interest on a secured loan under this section for an
			 eligible project shall commence not later than 5 years after the date of
			 substantial completion of the project.
						(B)Special rule for
			 State infrastructure financing authoritiesScheduled loan
			 repayments of principal or interest on a secured loan made under this section
			 to a State infrastructure financing authority shall commence not later than 5
			 years after the date on which amounts are first disbursed.
						(3)Deferred
			 payments
						(A)AuthorizationIf,
			 at any time after the date of substantial completion of a project for which a
			 secured loan is provided under this section, the project is unable to generate
			 sufficient revenues to pay the scheduled loan repayments of principal and
			 interest on the loan, the Secretary may, subject to subparagraph (C), allow the
			 obligor to add unpaid principal and interest to the outstanding balance of the
			 secured loan.
						(B)InterestAny
			 payment deferred pursuant to subparagraph (A) shall—
							(i)continue to accrue
			 interest in accordance with subsection (e)(3) until fully repaid; and
							(ii)be
			 amortized over the remaining term of the secured loan.
							(C)CriteriaAny
			 payment deferral pursuant to subparagraph (A) shall be contingent on the
			 project meeting—
							(i)standards for
			 reasonable assurance of repayment, as the Secretary shall establish; and
							(ii)such other
			 criteria as the Secretary may establish.
							(4)Prepayment
						(A)Use of excess
			 revenuesAny excess revenues from an eligible project that remain
			 after satisfying scheduled debt service requirements on the project obligations
			 and secured loan and all deposit requirements under the terms of any trust
			 agreement, bond resolution, or similar agreement securing project obligations
			 may be applied annually to prepay a secured loan under this section without
			 penalty.
						(B)Use of proceeds
			 of refinancingA secured loan under this section may be prepaid
			 at any time, without penalty, from the proceeds of refinancing from non-Federal
			 funding sources.
						(g)Sale of secured
			 loans
					(1)In
			 generalSubject to paragraph
			 (2), if the Secretary determines that the sale or reoffering of a secured loan
			 under this section for an eligible project can be made on favorable terms, the
			 Secretary may sell the loan to another entity or reoffer the loan into the
			 capital markets as soon as practicable after the date of substantial completion
			 of a project and after providing notice to the obligor.
					(2)Consent of
			 obligorIn making a sale or reoffering under paragraph (1), the
			 Secretary may not change the original terms and conditions of the secured loan
			 without the written consent of the obligor.
					(h)Loan
			 guarantees
					(1)In
			 generalIn lieu of making a
			 secured loan under this section for an eligible project, the Secretary may
			 provide a loan guarantee for a project obligation for the project funded by a
			 qualified lender (as such term is defined in section 211), but only if the
			 Secretary determines that the cost as such term is defined in section 502 of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of the loan guarantee is
			 substantially the same as or less than that of making a secured loan.
					(2)TermsThe
			 terms of a loan guarantee provided under this subsection shall be consistent
			 with the terms established in this section for a secured loan, except that the
			 interest rate on the guaranteed loan and any prepayment features shall be
			 negotiated between the obligor and the qualified lender, subject to the consent
			 of the Secretary.
					209.Program
			 administration
				(a)RequirementThe
			 Secretary shall establish a uniform system to service the Federal credit
			 instruments made available under this title.
				(b)Fees
					(1)In
			 generalThe Secretary may collect and spend fees, to the extent
			 provided in advance in appropriations Acts, in amounts sufficient to
			 cover—
						(A)the costs of
			 services obtained pursuant to subsection (d); and
						(B)all or a portion
			 of the costs to the Federal Government of servicing the Federal credit
			 instruments provided under this title.
						(c)Servicer
					(1)In
			 generalThe Secretary may appoint a financial entity to assist
			 the Secretary in servicing Federal credit instruments provided under this
			 title.
					(2)DutiesA
			 servicer appointed under paragraph (1) shall act as the agent for the
			 Secretary.
					(3)FeeA
			 servicer appointed under paragraph (1) shall receive a servicing fee, subject
			 to approval by the Secretary.
					(d)Assistance from
			 expertsThe Secretary may retain the services, including counsel,
			 of organizations and entities with expertise in the field of municipal and
			 project finance to assist in the underwriting and servicing of Federal credit
			 instruments provided under this title.
				210.State and local
			 permitsThe provision of
			 financial assistance under section 208 for an eligible project shall
			 not—
				(1)relieve any
			 recipient of such assistance of any obligation to obtain any required State or
			 local permit or approval with respect to the project;
				(2)limit the right of
			 any unit of State or local government to approve or regulate any rate of return
			 on private equity invested in the project; or
				(3)otherwise
			 supersede any State or local law or regulation applicable to the construction
			 or operation of the project.
				211.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)Commercial
			 sportsThe term commercial sport means a sports
			 enterprise of which profit-making forms a major part.
				(2)Eligible
			 entityThe term eligible entity means an entity
			 eligible pursuant to section 203 to receive financial assistance under section
			 208.
				(3)Eligible
			 projectThe term eligible project means a project
			 for which financial assistance under section 208 may be provided, pursuant to
			 section 204.
				(4)Eligible project
			 costsThe term eligible project costs means, with
			 respect to an eligible project, any costs of the project eligible under section
			 205 to be paid with amounts from a loan made or guaranteed pursuant to section
			 208.
				(5)Federal credit
			 instrumentThe term Federal credit instrument
			 means a secured loan made, or loan guarantee provided, under section
			 208.
				(6)Investment-grade
			 ratingThe term investment-grade rating means,
			 with respect to project obligations, a rating of BBB minus, Baa3, bbb minus,
			 BBB (low), or higher as assigned by a rating agency.
				(7)Loan
			 guaranteeThe term
			 loan guarantee means any guarantee or other pledge by the
			 Secretary to pay all or part of the principal of, and interest on, a loan or
			 other debt obligation.
				(8)ObligorThe term obligor
			 means—
					(A)with respect to a
			 Federal credit instrument that is a secured loan under section 208, the
			 eligible entity that is primarily liable for payment of the principal of, or
			 interest on, the loan; and
					(B)with respect to a
			 Federal credit instrument that is a loan guarantee under section 208(h), the
			 eligible entity that is primarily liable for payment of the loan or other debt
			 obligation repayment of which is guaranteed pursuant to such section.
					(9)Project
			 obligationThe term project obligation means, with
			 respect to an eligible project, any note, bond, debenture, or other debt
			 obligation issued by an obligor in connection with the financing of the
			 project. Such term does not include a Federal credit instrument.
				(10)Qualified
			 lender
					(A)In
			 generalThe term qualified lender means any
			 non-Federal qualified institutional buyer, as such term is defined in section
			 230.144A(a) of title 17, Code of Federal Regulations (or any successor
			 regulation), known as Rule 144A(a) of the Securities and Exchange Commission
			 and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.).
					(B)InclusionsSuch
			 term includes—
						(i)a
			 qualified retirement plan (as defined in section 4974(c) of the Internal
			 Revenue Code of 1986) that is a qualified institutional buyer; and
						(ii)a
			 governmental plan (as defined in section 414(d) of the Internal Revenue Code of
			 1986) that is a qualified institutional buyer.
						(11)Rating
			 agencyThe term rating agency means a credit
			 rating agency registered with the Securities and Exchange Commission as a
			 nationally recognized statistical rating organization (as defined in section
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
				(12)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(13)Secured
			 loanThe term secured loan means a direct loan or
			 other debt obligation issued by an obligor and funded by the Secretary pursuant
			 to section 208.
				(14)StateThe
			 term State means a State, the District of Columbia, the
			 Commonwealth of Puerto Rico, and any other territory or possession of the
			 United States.
				(15)State
			 infrastructure financing authorityThe term State
			 infrastructure financing authority means the State entity established
			 or designated by the Governor of a State to receive assistance under this
			 title.
				(16)Subsidy
			 amountThe term
			 subsidy amount means, with respect to a Federal credit
			 instrument, the amount of budget authority sufficient to cover the estimated
			 long-term cost to the Federal Government of the Federal credit instrument, as
			 calculated on a net present value basis, excluding administrative costs and any
			 incidental effects on governmental receipts or outlays in accordance with the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
				(17)Substantial
			 completionThe term substantial completion means,
			 with respect to a project, the earliest date on which a project is considered
			 capable of performing the functions for which the project is designed.
				212.RegulationsThe Secretary may issue such regulations as
			 the Secretary considers appropriate to carry out this title.
			213.FundingFrom amounts made available for Federal
			 purposes under section 5 of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–7), there is authorized to be appropriated to
			 the Secretary to carry out this title $50,000,000 for each of fiscal years 2014
			 through 2018, to remain available until expended, of which in each such fiscal
			 year—
				(1)the Secretary may
			 use for the administration of this title, including program administration
			 under section 209, not more than $2,200,000; and
				(2)the remainder shall be available for costs
			 (as such term is defined in section 502 of the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661a)) of loans and loan guarantees under section 208.
				214.Report to
			 CongressNot later than 2
			 years after the date of enactment of this Act, and every 2 years thereafter,
			 the Secretary shall submit to the Congress a report summarizing the financial
			 performance of the projects that are receiving, or have received, assistance
			 under this title, including a recommendation as to whether the objectives of
			 this title are being met.
			
